Fourth Court of Appeals
                                    San Antonio, Texas
                                        December 10, 2021

                                       No. 04-19-00403-CV

             THE TEXAS BRANDON CORPORATION, INC. and Ronald R. Wilson,
                                  Appellants

                                                v.

                           EOG RESOURCES, INC. and Fred Levine,
                                      Appellees

                   From the 218th Judicial District Court, Karnes County, Texas
                               Trial Court No. 16-03-00066-CVK
                           Honorable Russell Wilson, Judge Presiding


                                          ORDER

Sitting:         Rebeca C. Martinez, Chief Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice

       On December 9, 2020, we issued an opinion and judgment in Cause Number 04-19-
00403-CV which affirmed the trial court’s judgment in its entirety. Because no party timely filed
a motion for rehearing or motion for reconsideration en banc, our plenary power to vacate or
modify our December 9, 2020 judgment expired on March 1, 2021. Tex. R. App. P. 19.1, 19.3.
On May 4, 2021, we issued our mandate in this case. Tex. R. App. P. 18.1.

        On December 2, 2021, appellants filed a “Brief on the Merits” asking us “to reverse the
judgment of the trial court and grant to the Plaintiff’s [sic] Final Judgment.” Because our plenary
power in Cause Number 04-19-00403-CV has expired, we no longer have jurisdiction to review
the trial court’s judgment in that appeal. Id. R. 19.3; Real Prop. Located at 404 Fuller Str.,
Kerrville, Kerr Cty. v. State, No. 04-21-00016-CV, 2021 WL 1110530, at *1 (Tex. App.—San
Antonio Mar. 24, 2021, no pet.) (mem. op.). Accordingly, the brief appellant filed on December
2, 2021 in Cause Number 04-19-00403-CV is STRICKEN.

           It is so ORDERED on December 10, 2021.
                                        PER CURIAM

ATTESTED TO: _____________________________
            MICHAEL A. CRUZ,
            CLERK OF COURT